IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0327
                             Filed September 13, 2017


IN RE THE MARRIAGE OF CAROL A. TINKER
AND GEOFFRY A. TINKER

Upon the Petition of
CAROL A. TINKER,
      Petitioner-Appellee,

And Concerning
GEOFFRY A. TINKER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J.

Dryer, Judge.



      Husband appeals from the district court’s entry of a qualified domestic

relations order. REVERSED AND REMANDED.




      Kevin D. Engels of Correll, Sheerer, Benson, Engels, Galles & Demro,

PLC, Cedar Falls, for appellant.

      Carol A. Tinker, Waterloo, appellee.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                        2


MCDONALD, Judge.

       This case involves a challenge to a qualified domestic relations order

(QDRO). The QDRO at issue divided an account in the Iowa Public Employees’

Retirement System (IPERS) pursuant to the decree dissolving the marriage of

Geoffry and Carol Tinker. On appeal, Geoffry contends the QDRO impermissibly

modified the dissolution decree in directing Geoffry to select a particular IPERS

benefit option, designate Carol as the beneficiary of his preretirement death

benefit, and name Carol as a contingent annuitant.       Our review of equitable

proceedings is de novo. See Iowa R. App. P. 6.907; In re Marriage of Morris,

810 N.W.2d 880, 885 (Iowa 2012) (stating review of QDRO is de novo); Wilker v.

Wilker, 630 N.W.2d 590, 594 (Iowa 2001).

       The relevant facts are few. The parties married in 1995 and divorced in

2016. Some of the issues related to the dissolution of the parties’ marriage were

resolved by pretrial stipulation and other issues were resolved following trial to

the district court.   One of the issues resolved by pretrial stipulation was the

division of Geoffry’s and Carol’s respective retirement accounts.

       With respect to Geoffry’s IPERS account, the pretrial stipulation provided:

       The parties further agree that the proceeds of Geoffry’s IPERS plan
       shall be divided pursuant to the Benson formula, with Carol
       receiving a fraction of Geoffry’s IPERS plan equal to the following:
       50% of the gross monthly or lump sum distribution payable to the
       member, multiplied by a ‘service factor’ where the numerator is the
       number of quarters covered during the marriage period of 12/23/95
       through the date the Decree is entered in this matter and the
       denominator is the member’s total quarters of service covered by
       IPERS and used in calculating the member’s distribution amount.
                                            3


       At trial, the district court stated it accepted the stipulation and would

incorporate it into the terms of the decree. With respect to Geoffry’s IPERS

account, the decree provided:

              Carol is awarded an interest in Geoffry’s IPERS plan
       benefits. Pursuant to the Benson formula, Carol shall receive an
       amount or amounts equal to fifty percent (50%) of a fraction
       (“service factor”) of the gross monthly or lump sum distribution(s)
       payable to Geoffry under the plan. The numerator of the fraction
       (“service factor”) shall be the number of quarters covered during the
       marriage, not to exceed the denominator of the fraction, which shall
       be Geoffry’s total quarters of service covered by IPERS and used in
       calculating Geoffry’s distribution amount. Carol’s attorney shall
       prepare a Qualified Domestic Relations Order transferring this
       interest in Geoffry’s IPERS plan benefits to Carol, which shall be
       approved as to form by Geoffry’s attorney and presented to the
       court for approval within 90 days of the date this decree is filed.

       The parties were unable to agree to the language of the QDRO.

Specifically, Geoffry objected to proposed language requiring him to select a

particular benefit distribution option, requiring him to designate Carol as the

beneficiary of the preretirement death benefit, and requiring him to designate

Carol as the contingent annuitant of the retirement benefit. On Carol’s motion to

approve the QDRO, the district court resolved the dispute in favor of Carol,

concluding the proposed language accomplished the intent and purpose of the

decree. Geoffry timely filed this appeal.

       The relevant inquiry is the intent of the district court. “A stipulation and

settlement in a dissolution proceeding is a contract between the parties.” In re

Marriage of Jones, 653 N.W.2d 589, 593 (Iowa 2002). However, “the parties’

stipulation is not binding on the court, as the court has the responsibility to

determine ‘whether the provisions upon which the parties have agreed constitute

an appropriate and legally approved method of disposing of the contested
                                          4

issues.’” Id. (citation omitted). Consequently, once the court enters a decree

adopting the stipulation, “[t]he decree, not the stipulation, determines what rights

the parties have.” Id. at 594. “Therefore, in ascertaining the rights of the parties

after final judgment, it is the intent of the district court that is relevant, not the

intent of the parties.” Id.

       In determining the intent of the district court, we look to the language of

the decree. “A dissolution decree is construed like any other written instrument.”

In re Marriage of Brown, 776 N.W.2d 644, 650 (Iowa 2009). The decree must be

construed in accord with its evident intention as expressed in the “four corners” of

the document. Id. Here, the plain language of the decree provides the IPERS

benefit shall be divided in accord with the service factor percentage method set

forth in Benson. See, e.g., In re Marriage of Heath-Clark, No. 15-0525, 2016 WL

2753779, at *4 (Iowa Ct. App. May 11, 2016) (explaining the service factor

percentage method).       Nothing in the decree expresses any intent to require

Geoffry to select a particular retirement benefit option. Nothing in the decree

expresses any intent to provide for preretirement death benefits. Nothing in the

decree expresses any intent Carol be named a contingent annuitant to the

retirement benefit.

       We cannot infer from the absence of any provision in the decree

addressing these issues that the district court intended to award Carol these

extra benefits, despite the district court’s subsequent statement to the contrary.

The preretirement death benefit, the benefit option to be selected, and the

survivorship rights as a contingent annuitant are significant property rights that

must be bargained for or otherwise explicitly resolved at trial by the district court.
                                         5

See Morris, 810 N.W.2d at 887 (noting these rights related to retirement benefits

are separate and subject to negotiation). Here, the only issue addressed in the

decree was the percentage of Geoffry’s IPERS benefit Carol was to receive. The

actual benefit package Geoffry will receive was left unaddressed and thus left to

Geoffry’s election.   See In re Marriage of Tekippe, No. 16-1297, 2017 WL

510985, at *2 (Iowa Ct. App. Feb. 8, 2017).

        Because the plain language of the decree addresses only the proper

division of Geoffry’s IPERS benefit and does not in any way limit or constrain

Geoffry’s ability to elect his IPERS benefit, the QDRO in this case was an

impermissible modification of the property division or an impermissible serial final

judgment. See In re Marriage of Thatcher, 864 N.W.2d 533, 538 (Iowa 2015)

(considering whether bifurcated decree was a reviewable final judgment). We

thus vacate the district court’s order approving the proposed QDRO. We remand

this matter for presentation and approval of a QDRO implementing the express

terms of the decree of dissolution of marriage.

       REVERSED AND REMANDED.